Holderman, J. This matter is before this Court on a motion to dismiss filed herein by the Respondent, State of Illinois. The facts are as follows: The complaint was for wrongful death arising out of an accident occurring April 20,1970. It appears in the record that a complaint arising out of the same occurrence was filed in the Circuit Court of McLean County against Robert Blasius, Edward J ermenc, and Fosco Fabrication, a corporation. Robert Blasius was the State engineer in charge of highway work for a certain area. Defendant, Edward Jermenc, was the assistant traffic engineer for the same district area. On February 29,1972, the Circuit Court of McLean County entered an order dismissing the complaint against the two State employees, finding that they were immune from suit “by reason of their status as public officials, said immunity of governmental officials arising as a result of their requirement to exercise discretion and judgment rather than performing ministerial duties.” No appeal was ever taken from this order. Respondent now contends this bars any action against the State since the order is res adjudicata and the State cannot be liable if the employees sued are immune from liability. Citing Flaim v. State, 30 Ill.Ct.Cl. 635 (1975) where this Court said: “Since public officials are immune from liability under Illinois law for negligence in the performance of discretionary duties, their principals, the State, is similarly immune under the doctrine of Respondent superior.” We have no choice under the record of this case but to allow the motion to dismiss. The order of the McLean Circuit Court is res adjudicata. Motion to dismiss is hereby granted and this cause is dismissed.